Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 8/6/2021 have been entered.
2. Claims 1, 6, 10, 30 and 35 have been amended.
3. In view of Applicant’s arguments and amendments, the 35 USC 102(b) and 103(a) rejections are withdrawn. Beulow et al. does not teach the amended limitation that the cell is murine and that the cis regulatory sequences are between the V genes and are of mouse or rat.
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Gummow on 11/17/2021.
The application has been amended as follows: 
Claim 8 has been cancelled.

	Claim 1 has been rewritten as follows:
	A murine cell whose genome comprises a transgene comprising (1) a plurality of immunoglobulin heavy chain variable (V) genes encoding human immunoglobulin heavy chain variable (V) polypeptides and (2) mouse, rat, or a combination thereof, immunoglobulin non-

	Claim 6 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 9 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 10 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 11 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 12 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 21 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 22 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 23 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 24 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 25 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 26 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 27 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 28 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 29 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 30 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 31 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 32 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 33 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 34 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

	Claim 35 has been amended as follows:
	In line 1 the word “mammalian” has been replaced with the word “murine”.

Conclusion

Claims 1, 6, 9-13 and 21-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632

/Thaian N. Ton/            Primary Examiner, Art Unit 1632